Citation Nr: 1550768	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-11 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the request for a waiver of recovery of overpayment of service-connected compensation in the calculated amount of $23,766.30 was timely.

2.  Whether the debt for an overpayment of service-connected compensation in the currently calculated amount of $23,766.30 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.

(The issues of entitlement to service connection for tinnitus and dizziness are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1979 to January 1994.  He subsequently was a member of the Army National Guard from November 1995 to May 1996, and from November 1999 to October 2003; he had verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while he was a member of the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination issued by the Committee on Waivers and Compromises (COWC) at the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of service-connected compensation in the calculated amount of $23,766.30.  The case was certified to the Board by the COWC at the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The Board notes that jurisdiction of the appellant's claims file lies with the RO in Roanoke, Virginia.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issue of whether the debt for an overpayment of non-service-connected pension benefits in the currently calculated amount of $23,766.30 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).

(The issues of entitlement to service connection for tinnitus and dizziness are addressed in a separate decision).


FINDINGS OF FACT

1.  The appellant was notified by VA of an overpayment of $23,766.30 in a letter dated December 14, 2012. 

2.  The calculated time limit of 180 days covered the period from December 15, 2012 to June 12, 2013.

3 .  The appellant's request for a waiver of recovery of overpayment by VA was postmarked June 11, 2013.


CONCLUSION OF LAW

The appellant's request for waiver of overpayment of indebtedness in the calculated amount of $23,766.30 was timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963(b)(2), 20.305 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, these duties do not apply to all types of claims.  For example, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that these duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.  Similarly, the statute at issue in this appeal is not found in Chapter 51.  In any event, as this decision grants the benefit sought, no further discussion of the duties to notify and assist is necessary. 

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is appealing a July 2013 determination issued by the COWC at the St. Paul, Minnesota RO of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of service-connected compensation in the calculated amount of $23,766.30 on the basis that the appellant failed to submit his request for a waiver in a timely manner.  It is the appellant's contention that he did submit his waiver request in a timely manner.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

In computing the time limit for any action required of a claimant or beneficiary, including the filing of claims or evidence requested by VA, the first day of the specified period will be excluded and the last day included.  This rule is applicable in cases in which the time limit expires on a workday.  Where the time limit would expire on a Saturday, Sunday, or holiday, the next succeeding workday will be included in the computation.  The first day of such a specified period shall be the date of mailing of notification to the claimant or beneficiary of the action required and the time limit therefor.  The date of the letter of notification shall be considered the date of mailing for purposes of computing time limits.  38 C.F.R. § 3.110. 

In computing the time limit for filing, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the "mailbox rule" applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b). 

Review of the evidence of record reveals that the appellant was notified by VA of an overpayment of $23,766.30 in a letter dated December 14, 2012.  The calculated time limit of 180 days covered the period from December 15, 2012 to June 12, 2013.  On June 17, 2013, VA received the appellant's request for a waiver of his overpayment.  June 17, 2013 was a Monday.  Pursuant to the "mailbox rule" and excluding Saturday June 15, 2013, and Sunday June 16, 2013, the presumed postmark date would be June 11, 2013.  In addition, the evidence of record includes documents showing that the appellant sent his waiver request by certified mail and showing a postmark date of June 11, 2013.  Thus by either manner of analysis, the appellant's request for waiver was filed on June 11, 2013, which was prior to the expiration date of June 12, 2013.  Accordingly, the Board finds that the appellant's June 2013 waiver request was timely. 


ORDER

The appellant's request for a waiver of recovery of an overpayment of service-connected compensation in the amount of $23,766.30 was timely. 


REMAND

Having decided that the appellant has submitted a timely waiver request, the appeal must be returned to the AOJ so that a determination can be made as to whether a waiver of overpayment should be granted.  As the appellant's waiver request was previously denied as untimely received, the issue of entitlement to waiver of recovery of overpayment of service-connected compensation in the amount of $23,766.30 is remanded for initial adjudication by the AOJ.  Further appellate review by the Board with regard to the appellant's waiver claim must be deferred pending formal adjudication of this issue. 

In addition, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The appellant, in a March 2015 written statement, argues that he should have been awarded an offset in the amount of $8800.68 for monies taken from his compensation by another VA debt center.  He asked that his account be recalculated.  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of his indebtedness.  

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the AOJ to adjudicate the issue of the creation and calculation of the Veteran's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the AOJ has adjudicated this issue, the COWC may readjudicate the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Provide the Veteran an audit of his account in writing, which clearly shows the date of the reduction or cessation of his service-connected compensation and the reason for the reduction or cessation, to include details of any recoupment of any prior VA debt, to include debt to the McGuire VA Medical Center in Asheville, North Carolina.  

The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him and take into account any withholding of compensation benefits for the recoupment of any prior VA debt.

3.  A copy of the audit must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

4.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  

The reasoning for the calculation of the amount of the debt must be set forth in detail.  

5.  Inform the Veteran of the determination as to the creation and calculation of any indebtedness; and his appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

6.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

7.  If the decision of the COWC remains adverse to the Veteran, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


